Judgment and order reversed on the law and a new trial granted, with costs to the appellants to abide the event. Memorandum: Defendants’ rights were prejudiced by the repeated references to some alleged agreement which defendant railroad company was claimed to have made with the American Legion in regard to the speed of its trains. All concur, Crosby, P. J., voting for reversal on the facts as well as the law on the ground that the finding that defendant was negligent in respect to the speed of its train is against the weight of the evidence. (The judgment is for plaintiff in a railroad negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.